Case 2:19-cv-11827-MAG-RSW ECF No. 22 filed 03/09/20                      PageID.127     Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Malibu Media, LLC,

                                    Plaintiff(s),
 v.                                                     Case No. 2:19−cv−11827−MAG−RSW
                                                        Hon. Mark A. Goldsmith
 John Doe,

                                    Defendant(s),



                                   ORDER TO SHOW CAUSE

     IT IS HEREBY ORDERED that Plaintiff(s) SHOW CAUSE, in writing, by 3/16/2020, why
 the above−entitled case should not be dismissed for failure to prosecute, pursuant to E.D.
 Mich LR 41.2. Failure to respond may result in dismissal of the case.




                                                    s/Mark A. Goldsmith
                                                    Mark A. Goldsmith
                                                    U.S. District Judge




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/K Sandusky
                                                    Case Manager

 Dated: March 9, 2020
